DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouellette (US 2021/0175284).
Regarding claim 1, Ouellette discloses, in FIG. 1D and in related text, a magnetic tunnel junction reference layer, comprising: 
an antiferromagnetic structure layer (122), which comprises a plurality of stacked metal magnetic layer units (pairs (122C, 122A),  (122D, 122B) ), wherein each of the metal magnetic layer units comprises a spacer layer (122C, 122D) and a magnetic layer (122A, 122B) on a surface of the spacer layer; all the stacked metal magnetic layer units together form a structure in which the spacer layers and the magnetic layers are alternately arranged in pairs (see Ouellette, [0058]-[0059], [0064]).
Regarding claim 6, Ouellette discloses wherein the magnetic layer (122A, 122B) is selected from the group consisting of CoFeB, CoFe, FeB, Co, Fe, and Heusler alloys (see Ouellette, [0060]-[0061]).
Regarding claim 8, Ouellette discloses wherein a thickness of the spacer layer (122C) is 0.1-1nm (see Ouellette, [0063])
Regarding claim 9, Ouellette discloses a plurality of storage units (one or more memory devices 550), wherein each of the storage units comprises a magnetic tunnel junction (104), and the magnetic tunnel junction comprises a magnetic tunnel junction reference layer (106, 122) as recited in claim 1 (including the antiferromagnetic structure layer 122) (see Ouellette, FIGS. 1A, 1D, 6 and 7, [0055], [0058], [0098], [0115]).

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan (US 2014/0306302).
Regarding claim 1, Jan discloses, in FIG. 3 and in related text, a magnetic tunnel junction reference layer (30), comprising: 
an antiferromagnetic structure layer, which comprises a plurality of stacked metal magnetic layer units (pairs (22a, 23a),  (22b, 23b), (22c, 23c) ), 
wherein each of the metal magnetic layer units comprises a spacer layer (23a, 23b, 23c) and a magnetic layer (22a, 22b, 22c) on a surface of the spacer layer; all the stacked metal magnetic layer units together form a structure in which the spacer layers and the magnetic layers are alternately arranged in pairs (see Jan, [0027]-[0028]).
Regarding claim 6, Jan discloses wherein the magnetic layer (22a, 22b, 22c) is selected from the group consisting of CoFeB, CoFe, FeB, Co, Fe, and Heusler alloys (see Jan, [0028]).
Regarding claim 8, Jan discloses wherein a thickness of the spacer layer (23a, 23b, 23c) is 0.1-1 nm (see Jan, [0028])

Claims 1-2, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman (US 2019/0378972).
Regarding claim 1, Rahman discloses, in FIG. 2A and in related text, a magnetic tunnel junction reference layer, comprising: 
an antiferromagnetic structure layer (201A), which comprises a plurality of stacked metal magnetic layer units (pairs (114, 112), (114, 112), (114, 112), (114A, 202) ), 
wherein each of the metal magnetic layer units comprises a spacer layer (112, 112, 112 202) and a magnetic layer (114, 114, 114, 114A) on a surface of the spacer layer; all the stacked metal magnetic layer units together form a structure in which the spacer layers and the magnetic layers are alternately arranged in pairs (see Rahman, [0021]-[0024], [0035], [0038]).
Regarding claim 2, Rahman discloses a first oxide barrier layer (116) on a first surface of the antiferromagnetic structure layer (201A); a second oxide barrier layer (106) on a second surface of the antiferromagnetic structure layer facing away from the first oxide barrier layer; and a first buffer layer (one sublayer of Ru/Ta layer in 104) located on a surface of the second oxide barrier layer facing away from the antiferromagnetic structure layer (201A) (see Rahman, FIG. 2A, [0021], [0027], [0031]).
Regarding claim 4, Rahman discloses a capping layer (118) on a surface of the first oxide barrier layer (116) facing away from the antiferromagnetic structure layer (201A) (see Rahman, FIG. 2A, [0028]).
Regarding claim 5, Rahman discloses wherein the first buffer layer (one sublayer of Ru/Ta layer in 104) and/or the spacer layer (112, 202) is selected from the group consisting of tantalum, tungsten, molybdenum, chromium, niobium, and ruthenium (see Rahman, [0024], [0031], [0035]).
Regarding claim 6, Rahman discloses wherein the magnetic layer (114, 114A) is selected from the group consisting of CoFeB, CoFe, FeB, Co, Fe, and Heusler alloys (see Rahman, [0023], [0041]).
Regarding claim 7, Rahman discloses wherein the first oxide barrier layer (116) and the second oxide barrier layer (106) are selected from the group consisting of magnesium oxide, aluminum oxide, magnesium aluminum oxide, hafnium oxide, and tantalum oxide (see Rahman, [0021], [0027]).
Regarding claim 8, Rahman discloses wherein a thickness of the spacer layer (202) is 0.1-1 nm (see Rahman, [0038]).

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito (US 2021/0158849).
Regarding claim 11, Saito discloses, in FIG. 3A and in related text, a racetrack memory, comprising: 
an antiferromagnetic structure layer (31a), which comprises a plurality of stacked metal magnetic layer units (pairs (10a, 11a), (12a, 13a) ), wherein each of the metal magnetic layer units comprises a spacer layer (11a, 13a) and a magnetic layer (10a, 12a) on a surface of the spacer layer; all the stacked metal magnetic layer units together form a structure in which the spacer layers and the magnetic layers are alternately arranged in pairs and 
a heavy metal layer (2) on a surface of the antiferromagnetic structure layer (see Saito, [0068]).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Brien (US 2020/0006628).
Regarding claim 12, O’Brien discloses, in FIG. 1A and in related text, a skyrmion device, comprising: 
an antiferromagnetic structure layer (118), which comprises a plurality of stacked metal magnetic layer units (pairs (112, 113), (115, 114) ), wherein each of the metal magnetic layer units comprises a spacer layer (112, 115) and a magnetic layer (113, 114) on a surface of the spacer layer; all the stacked metal magnetic laver units together form a structure in which the spacer layers and the magnetic layers are alternately arranged in pairs (see O’Brien, [0029]).

Response to Arguments
Applicant's arguments filed on 07/06/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 5 to 8, Applicant argues that the antiferromagnetic structure layer of claims 1, 11 and 12 have equal numbers of spacer layers and magnetic layers. Thus Jan, Saito and O’Brian do not respectively disclose the limitations of claim 1, 11 and 12. 
In response, the Office notes that claims 1, 11 and 12 do not recites the above feature as Applicant asserts. Claim 1 recites “an antiferromagnetic structure layer, which comprises a plurality of stacked metal magnetic layer units, wherein each of the metal magnetic layer units comprises a spacer layer and a magnetic layer on a surface of the spacer layer; all the stacked metal magnetic layer units together form a structure in which the spacer layers and the magnetic layers are alternately arranged in pairs”. Claim 1 merely recites that the plurality of stacked metal magnetic layer units have equal numbers of spacer layers and magnetic layers. Claim 1 is not directed to the feature that the antiferromagnetic structure layer has exactly equal numbers of spacer layers and magnetic layers. Similarly, claims 11 and 12 do not recite such feature. Additionally, Ouellette discloses an antiferromagnetic structure layer with equal numbers of spacer layers and magnetic layers. See discussion on rejection of claim 1 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811